Citation Nr: 0711205	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 2001, 
with prior service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that denied entitlement to educational 
benefits pursuant to Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill or MGIB).


FINDINGS OF FACT

1.  The veteran had Active Duty for Training with the Army 
Reserve from April 1972 to July 1972 and active duty service 
from May 1982 to July 2001.  He is currently retired from 
service.

2.  The veteran did not enroll in or contribute to the 
Chapter 32, Post-Vietnam Era Veterans' Educational Assistance 
Act Program (VEAP).

3.  The veteran was not discharged from service as a result 
of involuntary separation or pursuant to voluntary separation 
incentives.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met.  10 U.S.C.A. § 1606; 38 U.S.C.A. §§ 3011, 
3012, 3018C, 3221 (West 2002); 38 C.F.R. §§ 21.7042, 21.7044, 
21.7045, 21.7540 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Eligibility for Educational Benefits

A veteran may be entitled to educational assistance under 
Chapter 30 of Title 38 of the United States Code if that 
veteran first entered on active duty as a member of the Armed 
Forces after June 30, 1985, or was eligible for an 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 
21.7040, 21.7042 (2006).  The veteran's DD 214 indicates that 
he entered active duty in May 1982.  Accordingly, the veteran 
is not eligible for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A)(2), because he did not first enter 
on active duty after June 30, 1985.  

Chapter 34 of title 38, U.S. Code was the Vietnam-Era G.I. 
Bill.  The Chapter 34 program terminated December 31, 1989, 
and no benefits can be paid under that program for training 
after that date.  38 U.S.C.A. § 3462(e).  Veterans who were 
eligible for educational benefits under Chapter 34 as of 
December 31, 1989 may, under certain circumstances, convert 
Chapter 34 benefits to Chapter 30 benefits.  The veteran 
contends that, while his active duty service beginning in 
1982 does not qualify, his April 1972 to July 1972 service is 
sufficient to establish entitlement to educational benefits 
under Chapter 34.

Chapter 34 provided for educational-assistance benefits to 
veterans who served on active duty for a period of 180 days, 
any part of which occurred between January 31, 1955, and 
January 1, 1977.  See 38 U.S.C.A. § 3452(a)(1)(A).  A 
specific exception was provided such that the term "active 
duty" does not include any period which is considered Active 
Duty for Training (ACDUTRA) in a National Guard or Reserve 
component.  See 38 U.S.C.A. § 3452(a)(3)(C).  The veteran's 
active duty service beginning in 1982 clearly does not 
establish entitlement to Chapter 34 benefits.  The veteran's 
arguments regarding his 1972 service fail for two reasons.  
First, the length of his service, April to July 1972, does 
not amount to 180 days.  Second, the service was considered 
ACDUTRA.  Accordingly, the veteran was not eligible for 
Chapter 34 benefits as of December 31, 1989.  

Essentially, the only VA education benefits that the veteran 
had qualified for were those under chapter 32, (VEAP), based 
upon his active duty service, from May 1982 through July 
2001.  With respect to the veteran's claim, it is noted that 
under 38 U.S.C.A. § 3221, each person entering military 
service on or after January 1, 1977 and before July 1, 1985 
shall have the right to enroll in the education benefits 
program provided by Chapter 30 at any time during such 
person's service on active duty before July 1, 1985, with a 
monthly deduction made from the person's military pay in an 
amount ranging from $25 to $100.  In 1996, the Veterans' 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996) (hereinafter Public Law 104-275) 
extended eligibility for the Chapter 30 (Montgomery GI Bill) 
program to additional Chapter 32 (VEAP) participants.  Under 
the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996.  More recent statutory changes, set forth 
in the Veterans Benefits and Health Improvement Act of 2000, 
provide for an additional year (beginning on November 1, 
2000, and ending on October 31, 2001) for an individual to 
make an irrevocable election to enroll in Chapter 30; 
however, the individual must have participated in VEAP on or 
before October 9, 1996.

In this case, the veteran never enrolled in VEAP and never 
contributed to VEAP. The DD Form 214 and other personnel 
forms show that he was not a contributor to VEAP, and he has 
not contended otherwise.  

Should a veteran not qualify under the above provisions, 
entitlement to educational benefits may be established with 
evidence showing, in part, that he was involuntarily 
separated after February 2, 1991, as or was separated 
pursuant to voluntary separation incentives under section 
1174a or 1175 of title 10. 38 U.S.C.A. §§ 3018A, 3018B; 38 
C.F.R. § 21.7045 (2006).  In this case, the veteran was 
discharged due to retirement after February 2, 1991, not as a 
result of involuntary separation; thus, he is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  He also 
is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives.

The Board is cognizant that the veteran contends that he was 
informed by the Fort Myer/Pentagon Education Center that he 
was in fact eligible for educational benefits; however, that 
fact alone is insufficient to confer eligibility under 
Chapter 30.  The Court has held that the remedy for breach of 
any obligation to provide accurate information about 
eligibility before or after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). The criteria for 
eligibility to educational assistance benefits under Chapter 
30 have not been met, and the claim, therefore, is denied.  
10 U.S.C.A. § 1606; 38 U.S.C.A. § 3011, 3012, 3221; 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045, 21.7540.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate his claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to his claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as explained above, the 
Board finds that in this case the law, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)." 

After consideration of all the evidence of record, the RO 
denied the veteran's claim by letter in November 2004.  The 
veteran submitted a notice of disagreement in December 2004.  
In March 2005, the RO issued a statement of the case (SOC) 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  Based on the 
foregoing, the Board finds that the veteran was fully advised 
of the evidence needed to substantiate his claim and that all 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).


ORDER

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


